Name: Council Directive 88/183/EEC of 22 March 1988 amending Directive 76/116/EEC in respect of fluid fertilizers
 Type: Directive
 Subject Matter: insurance;  accounting
 Date Published: 1988-03-29

 Avis juridique important|31988L0183Council Directive 88/183/EEC of 22 March 1988 amending Directive 76/116/EEC in respect of fluid fertilizers Official Journal L 083 , 29/03/1988 P. 0033 - 0039 Finnish special edition: Chapter 13 Volume 17 P. 0038 Swedish special edition: Chapter 13 Volume 17 P. 0038 COUNCIL DIRECTIVE of 22 March 1988 amending Directive 76/116/EEC in respect of fluid fertilizers (88/183/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100A thereof, Having regard to the proposal from the Commission (1), In cooperation with the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Council Directive 76/116/EEC of 18 December 1975 on the approximation of the laws of the Member States relating to fertilizers (4), as last amended by the Act of Accession of Spain and Portugal, laid down rules governing the marketing of solid fertilizers; whereas it has proved necessary to extend the scope of the above-mentioned Directive to cover fluid fertilizers; Whereas it is appropriate that Directive 76/116/EEC apply to both solid and fluid fertilizers and, in particular, that the designation ´EEC fertilizer' for fertilizers meeting the definition and having the composition of simple and compound fertilizers set out in this Directive should also so apply, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 76/116/EEC is hereby amended as follows: 1. Article 2 is replaced by the following: ´Article 2 Member States shall take all the necessary measures to ensure that the designation ´EEC fertilizer' is used only for fertilizers belonging to one of the fertilizer types listed in Annex I and complying with the conditions laid down by this Directive and by Annexes I to III thereof.' 2. The following paragraph is added to Article 4: ´3. Fluid fertilizers may be marketed only if suitable directions are provided. These directions shall cover, in particular, storage temperature and prevention of accidents during storage.' 3. Part ´C - Fluid fertilizers' contained in the Annex to this Directive is added to Annex I. 4. The following is inserted after the second subparagraph in point 1 (c) of Annex II: ´The additional information on the fertilizing components of fluid fertilizers may be expressed in approximately equivalent terms of weight versus volume (kilograms per hectolitre or grams per litre). Quantities of a fluid fertilizer shall be expressed by mass. The expression of quantities of fluid fertilizers by volume shall be optional.' 5. The following products and tolerances are added under A. I in Annex III: ´Nitrogen fertilizer solution 0,6 % Ammonium nitrate - urea solution 0,6 %'. Article 2 1. Member States shall take the measures necessary to comply with this Directive at the latest within one year of its notification. They shall forthwith inform the Commission thereof (1). 2. Member States shall communicate to the Commission the provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive is addressed to the Member States. Done at Brussels, 22 March 1988. For the Council The President M. BANGEMANN (1) OJ No C 12, 16. 1. 1987, p. 3. (2) OJ No C 125, 11. 5. 1987, p. 163. (3) OJ No C 232, 31. 8. 1987, p. 6. (4) OJ No L 24, 30. 1. 1976, p. 21. (5) This Directive was notified to the Member States on 25 March 1988. ANNEX C. FLUID FERTILIZERS 1. STRAIGHT FLUID FERTILIZERS Number Type designation Data on method of production and essential ingredients Minimum content of nutrients (percentage by weight) data on the expression of nutrients; other requirements Other data or type designation Nutrient content to be declared; forms and solubilities of the nutrients; other criteria (1) (2) (3) (4) (5) (6) 1 Nitrogen fertilizer solution Product obtained chemically and by dissolution in water, in a form stable at atmospheric pressure, without addition of organic nutrients of animal or vegetable origin 15 % N Nitrogen expressed as total nitrogen or, if there is only one form, nitric nitrogen or ammoniacal nitrogen or ureic nitrogen. Maximum biuret content: ureic N Ã  0,026 Total nitrogen and, for any form that amounts to not less than 1 %, nitric nitrogen,ammoniacal nitrogen and/or ureic nitrogen. If the biuret content is less than 0,2 %, the words ´low in biuret' may be added 2 Ammonium nitrate-urea fertilizer solution Product obtained chemically and by dissolution in water, containing ammonium nitrate and urea 26 % N Nitrogen expressed as total nitrogen, where the ureic nitrogen accounts for about half of the nitrogen present Maximum biuret content: 0,5 % Total nitrogen Nitric nitrogen, ammoniacal nitrogen and ureic nitrogen. If the biuret content is less than 0,2 %, the words ´low in biuret' may be added 2. COMPOUND FLUID FERTILIZERS Type designation Data on method of production Minimum content of nutrients (percentage by weight) Other requirements Form, solubility and nutrient content to be declared as specified in columns 8, 9 and 10 Data for identifying fertilizers Other requirements Total For each nutrient N P2O5 K2O N P2O5 K2O (1) (2) (3) (4) (5) (6) (7) (8) (9) (10) NPK-ferti- lizer solution Product obtained chemically and by dissolution in water, in a form stable at atmospheric pressure, without addition of organic nutrients of animal or vegetable origin 15 %(N + P2O5 + K2O) 2 % N 3 % P2O5 3 % K2O 1. Total nitrogen 2. Nitric nitrogen 3. Ammo- niacal nitrogen 4. Ureic nitrogen Water- soluble P2O5 Water- soluble K2O 1. Total nitrogen 2. If any of the forms of nitrogen 2 to 4 amounts to not less than 1 % by weight, it must be declared If the biuret content is less than 0,2 %, the words ´low in biuret' may be added Water-soluble P2O5 1. Water-soluble potassium oxide 2. The words ´low in chlorine' may be used only where the Cl content does not exceed 2 % 3. The chlorine content may be declared NPK fertilizer suspension Product in liquid form, in which the nutrients are derived from substances both in suspension in the water and in solution without addition of organic nutrients of animal or vegetable origin 20 % (N + P2O5 + K2O) 3 % N 4 % P2O5 4 % K2O 1. Total nitrogen 2. Nitric nitrogen 3. Ammo- niacal nitrogen 4. Ureic nitrogen 1. Water- soluble P2O5 2. P2O5 soluble in neutral ammo- nium citrate 3. P2O5 soluble in neutral ammo- nium citrate and water Water- soluble K2O 1. Total nitrogen 2. If any of the forms of nitrogen 2 to 4 amounts to not less than 1 % by weight, it must be declared If the biuret content is less than 0,2 %, the words ´low in biuret' may be added The fertilizers must not contain Thomas slag, aluminium calcium phosphate, calcined phosphates, partially solubilized phosphates or natural phosphates 1. If the water-soluble P2O5 is less than 2 %, only solubility 2 shall be declared 2. If the water-soluble P2O5 is at least 2 %, solubility 3 and the water-soluble P2O5 content shall be declared 1. Water-soluble potassium oxide 2. The words ´low in chlorine' may be used only where the Cl content does not exceed 2 % 3. The chlorine content may be declared Maximum biuret content: ureic N Ã  0,026 Maximum biuret content: ureic N Ã  0,026 Type designation Data on method of production Minimum content of nutrients (percentage by weight) Other requirements Form, solubility and nutrient content to be declared as specified in columns 8, 9 and 10 Data for identifying fertilizers Other requirements Total For each nutrient N P2O5 K2O N P2O5 K2O (1) (2) (3) (4) (5) (6) (7) (8) (9) (10) NP fertilizer solution Product obtained chemically and by dissolution in water, in a form stable at atmospheric pressure, without addition of organic nutrients of animal or vegetable origin 18 % (N + P2O5) 3 % N 5 % P2O5 1. Total nitrogen 2. Nitric nitrogen 3. Ammonia- cal nitrogen 4. Ureic nitrogen Water-soluble P2O5 1. Total nitrogen 2. If any of the forms of nitrogen 2 to 4 amounts to not less than 1 % by weight, it must be declared. If the biuret content is less than 0,2 %, the words ´low in biuret' may be added Water-soluble P2O5 NP fertilizer suspension Product in liquid form, in which the nutrients are derived from substances both in solution and in suspension in the water, without addition of organic nutrients of animal or vegetable origin 18 % (N + P2O5) 3 % N 5 % P2O5 1. Total nitrogen 2. Nitric nitrogen 3. Ammonia- cal nitrogen 4. Ureic nitrogen 1. Water soluble P2O5 2. P2O5 soluble in neutral ammonium citrate 3. P2O5 soluble in neutral ammonium citrate and water 1. Total nitrogen 2. If any of the forms of nitrogen 2 to 4 amounts to not less than 1 % by weight, it must be declared. If the biuret content is less than 0,2 %, the words ´low in biuret' may be added 1. If the water-soluble P2O5 is less than 2 % only solubility 2 will be declared 2. If the water-soluble P2O5 is at least 2 %, solubility 3 will be declared and the water-soluble P2O5 content must be stated The fertilizers may not contain Thomas slag, aluminium calcium phosphate, calcined phosphates, partially solubilized phosphate or natural phosphates Maximum biuret content: ureic N Ã  0,026 % Maximum biuret content: ureic N Ã  0,026 % Type designation Data on method of production Minimum content of nutrients (percentage by weight) Other requirements Form, solubility and nutrient content to be declared as specified in columns 8, 9 and 10 Data for identifying fertilizers Other requirements Total For each nutrient N P2O5 K2O N P2O5 K2O (1) (2) (3) (4) (5) (6) (7) (8) (9) (10) NK fertilizer solution Product obtained chemically and by dissolution in water, in a form stable at atmospheric pressure, without addition of organic nutrients of animal or vegetable origin 15 % (N + K2O) 3 % N 5 % K2O 1. Total nitrogen 2. Nitric nitrogen 3. Ammo- niacal nitrogen 4. Ureic nitrogen Water- soluble K2O 1. Total nitrogen 2. If any of the forms of nitrogen 2 to 4 amounts to not less than 1 % by weight, it must be declared If the biuret content is less than 0,2 %, the words ´low in biuret' may be added 1. Water-soluble potassium oxide 2. The words ´low in chlorine' may be used only where the Cl content does not exceed 2 % 3. The chlorine content may be declared NK fertilizer suspension Product in liquid form, in which the nutrients are derived from substances both in solution and in suspension in the water, without addition of organic nutrients of animal or vegetable origin 18 % (N + K2O) 3 % N 5 % K2O 1. Total nitrogen 2. Nitric nitrogen 3. Ammo- niacal nitrogen 4. Ureic nitrogen Water- soluble K2O 1. Total nitrogen 2. If any of the forms of nitrogen 2 to 4 amounts to not less than 1 % by weight, it must be declared If the biuret content is less than 0,2 %, the words ´low in biuret' may be added 1. Water-soluble potassium oxide 2. The words ´low in chlorine' may be used only where the Cl content does not exceed 2 % 3. The chlorine content may be declared PK fertilizer solution Product obtained chemically and by dissolution in water, without addition of organic nutrients of animal or vegetable origin 18 % (P2O5 + K2O) 5 % P2O5 5 % K2O Water- soluble P2O5 Water- soluble K2O Water-soluble P2O5 1. Water-soluble potassium oxide 2. The words ´low in chlorine' may be used only where the Cl content does not exceed 2 % 3. The chlorine content may be declared Maximum biuret content: ureic N Ã  0,026 Maximum biuret content: ureic N Ã  0,026 Type designation Data on method of production Minimum content of nutrients (percentage by weight) Other requirements Form, solubility and nutrient content to be declared as specified in columns 8, 9 and 10 Data for identifying fertilizers Other requirements Total For each nutrient N P2O5 K2O N P2O5 K2O (1) (2) (3) (4) (5) (6) (7) (8) (9) (10) PK fertilizer suspension Product in liquid form, in which the nutrients are derived from substances both in solution and in suspension in water, without addition of organic nutrients of animal or vegetable origin 18 % (P2O5 + K2O) 5 % P2O5 5 % K2O 1. Water- soluble P2O5 2. P2O5 soluble in neutral ammonium citrate 3. P2O5 soluble in neutral ammonium citrate and water Water- soluble K2O 1. If the water-soluble P2O5 is less than 2 % only solubility 2 will be declared 2. If the water-soluble P2O5 is at least 2 % solubility 3 and the water-soluble P2O5 content shall be declared The fertilizers must not contain Thomas slag, aluminium calcium phosphate, calcined phosphates, partially solubilized phosphates or natural phosphates 1. Water-soluble potassium oxide 2. The words ´low in chlorine' may be used only where the Cl content does not exceed 2 % 3. The chlorine content may be declared